DETAILED ACTION
Status of Claims:  
Claims 1-18 are pending.
The information disclosure statement (IDS) submitted on Oct. 27, 2020 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the inflow water to be treated" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the claim is indefinite because the measuring of an ammonia nitrogen concentration in the end portion of the aerobic tank is disclosed, however it is not clear if the ammonia measurement device recited in line 3 of claim 7 is for performing the same step as, or different step from, the measuring of ammonia nitrogen concentration remaining in the aerobic tank disclosed in lines 12-13 of claim 1, upon which claim 7 depends. For the purposes of examination, the claim shall be interpreted as the same step, consistent with claim 16 which recites similar limitations.

Regarding claims 2-6 and 8-9, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-10, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (JP 2013-081881 A, as cited in the IDS).

Regarding claim 1, Kanai teaches a water treatment method for treating a water to be treated containing organic matter and a nitrogen component (see translation, para. 0018), the method comprising: 
a biological treating for conducting, in a biological treatment device having at least an aerobic tank (nitrification tanks 10, 10a, 12) (see Fig. 1-5), an aerobic biological treatment of the inflow water to be treated using a sludge containing granules (nitrification tank 10 is a biological treatment method such as floating activated sludge method or activated sludge is self-granulated sludge method, or a combination of the floating activated sludge method or granular sludge method with a fixed bed, fluidized bed) (see translation, para. 0024),
 solid-liquid separating for performing a solid-liquid separation of a biologically treated liquid inside the aerobic tank into a treated water and a concentrated sludge (a solid-liquid separation vessel 16, 40) (see Fig. 1-5), and 
a sludge returning for returning the concentrated sludge obtained during the solid-liquid separating to upstream of the biological treatment device (a sludge return line 8) (see Fig. 1-5), wherein 
an ammonium nitrogen concentration remaining as a result of a nitrification reaction in the aerobic tank is measured, and an aeration amount of an oxygen-containing gas introduced into the aerobic tank is controlled so that the measured ammonium nitrogen concentration falls within a prescribed range (it is preferable to control the ammonia nitrogen in the nitrification tank so that the ammonia nitrogen concentration is 3 mg-N/L or more; the control unit 24 controls the opening amount of the valve V1 or like of the aeration device 33 based on the ammonia concentration measurement result to adjust the aeration air amount) (see translation, para. 0010 and 0022).

Regarding claim 7, per the interpretation noted above, Kanai teaches the water treatment method according to claim 1, wherein an ammonia measurement device installed at least in an end 

Regarding claim 9, Kanai teaches the water treatment method according to claim 1, wherein an effective water depth of the biological treatment device containing the aerobic tank is 5 m or less (water surface height of approx. 225 mm, 320 mm, 340 mm) (see Kanai, translation, para. 0047 and 0050).

Regarding claim 10, Kanai teaches a water treatment device for treating a water to be treated containing organic matter and a nitrogen component (see Fig. 1-5), the water treatment device comprising: 
a biological treatment device that contains at least an aerobic tank (a nitrification tank 10, 10a, 12) and an oxygen-containing gas supply unit for supplying an oxygen-containing gas to the aerobic tank (an aeration device 33, 37), and conducts an aerobic biological treatment of an inflow water to be treated using a sludge containing granules (the nitrification tank 10 is a biological treatment method such as floating activated sludge method or activated sludge is self-granulated sludge method, or a combination of the floating activated sludge method or granular sludge method with a fixed bed, fluidized bed) (see translation, para. 0024), 
a solid-liquid separation unit that performs a solid-liquid separation of a biologically treated liquid inside the aerobic tank into a treated water and a concentrated sludge (a solid-liquid separation tank 16, 40), 
a sludge return unit that returns the concentrated sludge obtained in the solid-liquid separation unit to upstream of the biological treatment device (a sludge return line 18), 

a control unit that controls an aeration amount of the oxygen-containing gas introduced into the aerobic tank so that an ammonium nitrogen concentration measured by the ammonium nitrogen concentration measurement unit falls within a prescribed range (it is preferable to control the ammonia nitrogen in the nitrification tank so that the ammonia nitrogen concentration is 3 mg-N/L or more; the control unit 24 controls the opening amount of the valve V1 or like of the aeration device 33 based on the ammonia concentration measurement result to adjust the aeration air amount) (see translation, para. 0010 and 0022).

Regarding claim 16, Kanai teaches the water treatment device according to claim 10, wherein the ammonium nitrogen concentration measurement unit is installed in an end portion of the aerobic tank (ammonia meter 34 is depicted to be at an end portion of tank 10, 10a; the term “end” is broadly interpreted to mean any portion that is in proximity to a side of the tank) (see Fig. 1-5).

Regarding claim 18, Kanai teaches the water treatment device according to claim 10, wherein an effective water depth of the biological treatment device containing the aerobic tank is 5 m or less (water surface height of approx. 225 mm, 320 mm, 340 mm) (see Kanai, translation, para. 0047 and 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS).

Regarding claim 2, Kanai teaches the water treatment method according to claim 1, wherein an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that an 
Kanai does not explicitly teach that the ammonium nitrogen concentration range is to not more than 5 mgN/L. However, absent a showing of new and unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 (I)).

Regarding claim 11, Kanai teaches the water treatment device according to claim 10, wherein the control unit controls an aeration amount of the oxygen-containing gas introduced into the aerobic tank so that an ammonium nitrogen concentration in the outflow portion of the aerobic tank, measured using the ammonium nitrogen concentration measurement unit, (see claim 10 above) falls within a range of at least 0.5 mgN/L (the concentration of ammoniacal nitrogen flowing into the third nitrification tank is preferably 3 mg-N/L or more) (see translation, para. 0042).
Kanai does not explicitly teach that the ammonium nitrogen concentration range is to not more than 5 mgN/L. However, absent a showing of new and unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 (I)).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) as applied to claims 1 and 10 above, and further in view of Miyake et al. (WO 2016/056367 A1, as cited in the IDS).

Regarding claim 3, Kanai teaches the water treatment method according to claim 1.

Miyake teaches a water treatment method for treating a water to be treated containing organic matter and a nitrogen component (see translation, para. 5 on p. 7), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, and aerobic biological treatment of the inflow water to be treated using a sludge containing granules, wherein a particle size of the granules is at least 200 µm (sludge has an average particle diameter of 0.2 mm or more) (see translation, para. 1 on p. 14), and a sludge concentration in the aerobic tank is at least 2,000 mg/L (sludge concentration in the range of 2,000 to 20,000 mg/L or 3,000 to 30,000 mg/L) (see translation, para. 6 on p. 7; para. 3 on p. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to have sludge granules with the particle size and sludge concentration as taught by Miyake because such sludge granules and concentration enable high-speed processing of the water to be treated (see Miyake translation, p. 2, para. 4; p. 3, para. 1).

Regarding claim 12, Kanai teaches the water treatment device according to claim 10.
Kanai does not explicitly teach wherein a particle size of the granules is at least 200 µm, and a sludge concentration in the aerobic tank is at least 2,000 mg/L.
Miyake teaches a water treatment device for treating a water to be treated containing organic matter and a nitrogen component (see translation, para. 5 on p. 7), the device comprising: a biological treatment device that contains at least an aerobic tank, and conducts an aerobic biological treatment of an inflow water to be treated using a sludge containing granules, wherein a particle size of the granules is at least 200 µm (sludge has an average particle diameter of 0.2 mm or more) (see translation, para. 1 on p. 14), and a sludge concentration in the aerobic tank is at least 2,000 mg/L (sludge concentration in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water treatment device of Kanai to have sludge granules with the particle size and sludge concentration as taught by Miyake because such sludge granules and concentration enable high-speed processing of the water to be treated (see Miyake translation, p. 2, para. 4; p. 3, para. 1).

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) as applied to claims 1 and 10 above, and further in view of Yamamura et al. (JP 2008-284427 A, as cited in the IDS).

Regarding claim 4, Kanai teaches the water treatment method according to claim 1.
Kanai does not explicitly teach wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device.
Yamamura teaches a water treatment method for treating a water to be treated containing organic matter and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, and aerobic biological treatment of the inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to have granules formed and supplied from a granule formation tank outside the biological treatment device as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see translation, para. 0053).

Regarding claim 5, Kanai teaches the water treatment method according to claim 1.
Kanai does not explicitly teach wherein the granules are formed in a granule formation tank that is provided by partitioning off a portion of the aerobic tank, and are supplied from the granule formation tank to the biological treatment device.
Yamamura teaches a water treatment method for treating a water to be treated containing organic matter and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, and aerobic biological treatment of the inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank, and are supplied from the granule formation tank to the biological treatment device (aerobic granule sludge produced in granule production tank 20 of the granule sludge generation apparatus 10 is introduced into the biological treatment tank 2A) (see translation, para. 0024; Fig. 1).
Yamamura does not explicitly teach that the granule formation tank is provided by partitioning off a portion of the aerobic tank.  However, Yamamura further teaches the partitioning of tanks (see Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to have granules formed and supplied from a granule formation tank partitioned from the aerobic tank as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see translation, para. 0053).

Regarding claim 6, Kanai, as modified by Yamamura, teaches the water treatment method according to claim 4, wherein the granule formation tank is a sequencing batch reaction tank (the batch-type granule production tank 20) (see Yamamura translation, para. 0033).

Regarding claim 13, Kanai teaches the water treatment device according to claim 10.
Kanai does not explicitly teach wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device.
Yamamura teaches a water treatment device for treating a water to be treated containing organic matter and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009), the device comprising: a biological treatment device that contains at least an aerobic tank, and conducts an aerobic biological treatment of an inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device (aerobic granule 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water treatment device of Kanai to have granules formed and supplied from a granule formation tank outside the biological treatment device as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see translation, para. 0053).

Regarding claim 14, Kanai teaches the water treatment device according to claim 10.
Kanai does not explicitly teach wherein the granules are formed in a granule formation tank that is provided by partitioning off a portion of the aerobic tank, and are supplied from the granule formation tank to the biological treatment device.
Yamamura teaches a water treatment device for treating a water to be treated containing organic matter and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009), the device comprising: a biological treatment device that contains at least an aerobic tank, and conducts an aerobic biological treatment of an inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank, and are supplied from the granule formation tank to the biological treatment device (aerobic granule sludge produced in granule production tank 20 of the granule sludge generation apparatus 10 is introduced into the biological treatment tank 2A) (see translation, para. 0024; Fig. 1).
Yamamura does not explicitly teach that the granule formation tank is provided by partitioning off a portion of the aerobic tank.  However, Yamamura further teaches the partitioning of tanks (see Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water treatment device of Kanai to have granules formed and supplied from a granule formation tank partitioned from the aerobic tank as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see translation, para. 0053).

Regarding claim 15, Kanai, as modified by Yamamura, teaches the water treatment device according to claim 13, wherein the granule formation tank is a sequencing batch reaction tank (the batch-type granule production tank 20) (see Yamamura translation, para. 0033).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) as applied to claims 1, 7 and 10 above, and further in view of Hamamoto et al. (JP 2014-133202 A, as cited in the IDS).

Regarding claim 8, Kanai teaches the water treatment method according to claim 7.
Kanai does not explicitly teach wherein at least one water quality measurement unit selected from among an ammonium nitrogen concentration measurement unit, a dissolved oxygen measurement unit and a nitrate concentration measurement unit is installed in a location along a lengthwise direction that is different from the installation location of the ammonia measurement device, and an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that a measured value from each water quality measurement unit falls within a prescribed range.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to individually install at least one of a dissolved oxygen measurement unit and a nitrate concentration measurement unit, and therefore have measurement units installed in a location different from the ammonia measurement device of claim 7 upon which claim 8 depends, and control aeration gas amount so that the water quality measurement falls within a prescribed range as taught by Hamamoto because such aeration control optimizes the aeration amount (see submitted English abstract).

Regarding claim 17, Kanai teaches the water treatment device according to claim 10.

Hamamoto teaches a water treatment device for treating a water to be treated containing a nitrogen component (ammonia is measured, which is interpreted that the treatment target water W contains ammonia) (see submitted English abstract), the device comprising: a biological treatment device that contains at least an aerobic tank, and conducts an aerobic biological treatment of an inflow water to be treated; wherein at least one water quality measurement unit selected from among an ammonium nitrogen concentration measurement unit, a dissolved oxygen measurement unit and a nitrate concentration measurement unit is installed in a location along a lengthwise direction different from an installation location of the ammonium nitrogen concentration measurement unit, and an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that a measured value from each water quality measurement unit falls within a prescribed range (an ammonia meter 4, a nitric acid meter 3 and a dissolved oxygen meter 5; an air blast volume controller 7 for controlling the air blast 2 by determining, on the basis of the respective measurement values of these meters, the volume of air to be blasted into the liquid mixture C comprising treatment target water W; meters 3, 4 and 5 are depicted separately and therefore are necessarily installed in a different location from each other) (see submitted English abstract; Table 2; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the water treatment device of Kanai to individually install at least one of a dissolved oxygen measurement unit and a nitrate concentration measurement unit, and therefore have measurement 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                         December 18, 2021